Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the lead line for reference characters such as “1” in figure 1, “7” in figures 2, 3, and 4, “10” and “13” in figures 5 and 9, “10” in figure 6, “18” in figures 7 and 8, and “29” in figure 8 are improper.  The lead lines are improper because they fail to extend to the element of the invention to which the corresponding reference character refers and they fail to include an arrow head to generally indicate the element(s) of the invention to which the corresponding reference character refers.  The drawings are objected to because they fail to comply with 37 CFR 1.87(l) because every line, number, and letter is not durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined as required by 37 CFR 1.87(l).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is too long.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are replete with 35 USC 112 informalities.  The following examples of 35 USC 112 informalities should be used as a guide while correcting the numerous informalities current in the claims.  It should be noted that the following examples is not an exhaustive list.
	Recitations such as “a person” on line 5 of claim 1 render the claims indefinite because it is unclear if the applicant is referring to the person set forth above or is attempting to set forth another person in addition to the one set forth above.
	Recitations such as “and/or” on line 7 of claim 1 render the claims indefinite because it is unclear what is meant by the recitation “/”.  Is the applicant setting forth “and” only, “or” only, “or” and “and” or “and” or “or”?
	Recitations such as “enable” on line 7 of claim 1 render the claims indefinite because it is unclear how the barrier element is able to “enable” passage of a person.  How does the barrier element give a person the ability to pass from the entrance region to the into the passage region?
	Recitations such as “within the gate region” on line 9 of claim 1 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Is the applicant referring to the passage of a person within the gate region?  Is the applicant attempting to set forth that the entrance region and the passage region are both in the gate region?  If the latter is the case, then it is unclear how the entrance region and the passage region can be in the gate region since it appears that the entrance region and the passage region are outside of the gate region.
	Recitations such as “means” on line 15 of claim 1 render the claims indefinite because it is unclear if the applicant intends to invoke 35 USC 112 6th paragraph.  If the applicant intends to invoke 35 USC 112 6th paragraph, the applicant is requested to make a statement on the record that the applicant intends to invoke 35 USC 112 6th paragraph and amend claim 1 line 15 to set forth a corresponding function for the “means” language.
	Recitations such as “releasing the gate region” on line 16 of claim 1 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  It is unclear how the barrier element is able to “release” the gate region.  Note that the gate region does not appear to be released.  Rather, the gate region appears to be opened.
	Recitations such as “is mounted configured” on line 19 of claim 1 render the claims indefinite because they are grammatically incorrect and confusing.
	Recitations such as “the guide element” on line 20 of claim 1 render the claims indefinite because it is unclear to which one of the plurality of guide elements set forth above the applicant is referring.
	Recitations such as “at least in sections” on line 21 of claim 1 render the claims indefinite because it is unclear what element of the invention has the “sections” to which the applicant is referring.
	Recitations such as “torques” on line 24 of claim 1 render the claims indefinite because they are grammatically incorrect.  It is suggested the applicant change “torques” to --torque-- to avoid confusion.
	Recitations such as “torques” on line 27 of claim 1 render the claims indefinite because they are grammatically incorrect.  It is suggested the applicant change “torques” to --torque-- to avoid confusion.
	Recitations such as “formed geometrically similar” on line 30 of claim 1 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Are the first and second torque transmission elements merely “formed” to be similar or are they actually similar?  Also, what comprises “similar”?  How close do the first and second torque transmission elements need to be in shape in order to be referred to as “similar”?  Do the first and second torque transmission elements only need have the same geometric shape or do the first and second torque transmission elements need to have the same geometric shape and the same size?
	Recitations such as “and/or” on line 33 of claim 1 render the claims indefinite because it is unclear what is meant by the recitation “/”.  Is the applicant setting forth “and” only, “or” only, “or” and “and” or “and” or “or”?
	Recitations such as “positive manner” on line 34 of claim 1 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What comprises a “positive” manner?  Does a “positive” manner require no movement between the first torque transmission element and the guide element?
	Recitations such as “be detachable” on line 34 of claim 1 render the claims indefinite because it is unclear from what element of the invention is the first torque transmission element detachable.
	Recitations such as “and/or” on line 35 of claim 1 render the claims indefinite because it is unclear what is meant by the recitation “/”.  Is the applicant setting forth “and” only, “or” only, “or” and “and” or “and” or “or”?
	Recitations such as “positive manner” on line 37 of claim 1 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What comprises a “positive” manner?  Does a “positive” manner require no movement between the second torque transmission element and the hollow shaft?
	Recitations such as “be detachable” on line 37 of claim 1 render the claims indefinite because it is unclear from what element of the invention is the second torque transmission element detachable.
	Recitations such as “formed in a disc shape” on line 3 of claim 2 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Is the first torque transmission element “formed” in a disc shape or does the first torque transmission element actually have a disc shape.
	Recitations such as “formed in a disc shape” on lines 3-4 of claim 2 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Is the second torque transmission element “formed” in a disc shape or does the second torque transmission element actually have a disc shape.
	Recitations such as “and/or” on line 3 of claim 3 render the claims indefinite because it is unclear what is meant by the recitation “/”.  Is the applicant setting forth “and” only, “or” only, “or” and “and” or “and” or “or”?
	Recitations such as “positive . . . materially bonded” on lines 3-4 of claim 3 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What comprises a “positive” manner?  Does a “positive” manner require no movement between the first torque transmission element and the drive unit?  Also, what comprises “materially-bonded”?  Is the applicant referring to the use of a material to bond the first torque transmission element to the drive unit?
	Recitations such as “and/or” on line 4 of claim 3 render the claims indefinite because it is unclear what is meant by the recitation “/”.  Is the applicant setting forth “and” only, “or” only, “or” and “and” or “and” or “or”?
	Recitations such as “and/or” on line 5 of claim 3 render the claims indefinite because it is unclear what is meant by the recitation “/”.  Is the applicant setting forth “and” only, “or” only, “or” and “and” or “and” or “or”?
	Recitations such as “positive . . . materially bonded” on line 6 of claim 3 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What comprises a “positive” manner?  Does a “positive” manner require no movement between the second torque transmission element and the drive unit?  Also, what comprises “materially-bonded”?  Is the applicant referring to the use of a material to bond the second torque transmission element to the drive unit?
	Recitations such as “and/or” on line 6 of claim 3 render the claims indefinite because it is unclear what is meant by the recitation “/”.  Is the applicant setting forth “and” only, “or” only, “or” and “and” or “and” or “or”?
	Recitations such as “be detachable” on line 4 of claim 4 render the claims indefinite because it is unclear from what element of the invention is the first torque transmission element detachable.
	Recitations such as “and/or” on line 4 of claim 4 render the claims indefinite because it is unclear what is meant by the recitation “/”.  Is the applicant setting forth “and” only, “or” only, “or” and “and” or “and” or “or”?
	Recitations such as “be detachable” on line 6 of claim 4 render the claims indefinite because it is unclear from what element of the invention is the second torque transmission element detachable.
	Recitations such as “having a plastic deformation” on line 3 of claim 5 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Is the applicant reciting that the hub material is undergoing a plastic deformation or is the applicant reciting that the hub material is plastic?
	Recitations such as “the contact surfaces” on line 5 of claim 5 render the claims indefinite because they lack antecedent basis.
	Recitations such as “having an elastic deformation” on line 6 of claim 5 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Is the applicant reciting that the hub covering material is undergoing an elastic deformation or is the applicant reciting that the hub material is elastic?
Recitations such as “has a triangular base contour” on line 2 of claim 6 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  How does a “triangular base contour” differ from a “triangular contour”?
Recitations such as “the triangular base contour” on line 3 of claim 6 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  How does a “triangular base contour” differ from a “triangular contour”?
	Recitations such as “the hub” on line 3 of claim 6 render the claims indefinite because they lack antecedent basis.
	Recitations such as “the hub” on line 2 of claim 7 render the claims indefinite because they lack antecedent basis.
	Recitations such as “the hub covering” on line 3 of claim 7 render the claims indefinite because they lack antecedent basis.
	Recitations such as “a positive and/or frictional manner” on line 6 of claim 8 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What comprises a “positive” manner?  Does a “positive” manner require no movement between the first group of torque reception webs and the first group of torque transmission grooves?

Conclusion
	A complete analysis of the claim language in light of the references cited cannot be made at this time due to the indefinite language in the claims.  In particular, the language “formed geometrically similar” on line 30 of claim 1 presents the largest hurdle to a complete analysis of the claim language.  It is suggested that the applicant consider amending the language of claim 1 to recite that the first and second torque transmission elements are generally triangular rather than formed geometrically similar in order to further the prosecution of the application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634